FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                           June 25, 2021

                                    No. 04-21-00121-CV

  WESTOVER CONTINUING CARE CENTER LTD. CO. d/b/a Windemere at Westover
  Hills, Cantex Health Care Centers III, LLC, and Cantex Continuing Care Network, LLC f/k/a
                              Cantex Senior Communities, LLC,
                                           Appellants

                                                v.

 Suzanne Smith ADAMS, Independent Executrix of the Estate of John Parker Smith, Deceased,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI11249
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Appellee’s motion to dismiss is CARRIED WITH THE APPEAL. Appellants’ motion for
an extension of time to file their brief is GRANTED. Appellants’ brief was filed on June 21,
2021. Appellee’s brief is due on or before July 12, 2021.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court